Citation Nr: 1402630	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-23 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for disability resulting from a February 2003 left foot surgery performed at a VA Medical Center (VAMC). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from April 1973 to August 1973 and from April 1974 to January 1975. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2009 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record. 

In July 2010, the Veteran requested a Board hearing in Washington, D.C.  See the Veteran's substantive appeal dated July 2010.  The hearing was scheduled for February 23, 2011.  However, in a February 2011 statement, the Veteran's representative indicated that the Veteran wished to cancel his personal hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

In December 2011, the Board remanded the case for additional development and adjudicative action. 

In March 2013, the Board determined that new and material evidence had not been received to reopen a service connection claim for hepatitis C, and remanded the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151  for disability resulting from a February 2003 left foot surgery for further development.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran at the May 2010 DRO hearing.  Although entitlement to a TDIU was denied in an April 2008 rating decision, the Agency of Original Jurisdiction (AOJ) has not addressed the Veteran's subsequent claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

FINDING OF FACT

The Veteran does not have additional left foot disability as a result of VA care, treatment, or services; no portion of any current left foot disability is due to any fault on the part of VA in providing the care or treatment, or due to a reasonably unforeseeable event.

CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for disability resulting from a February 2003 left foot surgery performed at a VAMC.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57   (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In letters dated December 2008, September 2009, and April 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for compensation under 38 U.S.C. § 1151, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  The Veteran has also undergone VA examinations of the left foot, and medical opinions have been obtained in conjunction with this claim.  

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records and the Veteran's statements. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issue on appeal.  The record is sufficiently developed for a determination at this time. Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations for Compensation Under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32  (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative. "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

As noted above, the current version of 38 U.S.C.A. § 1151  requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926  (Sept. 26, 1996); VAOPGCPREC 40-97.

The Veteran filed this claim in December 2008.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.
 
On February 11, 2003, the Veteran underwent surgery on toes numbered 2 through 5 of his left foot to correct hammer toe deformities.  X-rays taken immediately after surgery showed good alignment of the digits with no evidence of hardware complication.  

On February 18, 2003, the Veteran reported that he had walked more than recommended because he needed to buy home supplies due to a storm.  The physician noted that the dressing on the left foot appeared clean and dry; it was intact.  The Veteran requested additional pain medication.

During a follow-up visit on February 21, 2003, the Veteran's dressing was still dry and intact.  Sutures, k-wire, and surgical sites were also intact.  There was moderate pain to palpation of the digits of the left foot.  The dressing was changed.  On March 4, 2003, the  sutures were removed.  

During a follow-up visit on March 14, 2003, the Veteran stated that he had some pain and swelling in the left foot.  He also stated that he had fallen in the snow.  He also reported that he had been heel walking but the examiner noted that the entire forefoot of the post-operative shoe was dirty.  X-rays of the Veteran's left foot showed that the k-wire in his fourth toe had broken just proximal to the "MTPJ."  The remaining k-wires were intact and in good alignment.  Examination reflected minimal purulence and local edema consistent with the post-operative period.

An October 2005 VA examination report shows a diagnosis of persistent pain, status-post arthroplasty of the left fourth toe.

X-rays of the left foot taken in June 2007 and September 2008 show that the k-wire traversing the distal third of the fourth metatarsal running in an anterolateral to a posteromedial direction.

An October 2008 VA note reflects a diagnosis of k-wire in the left fourth metatarsal causing pain.  A December 2008 note reflects a "painful hardware" remaining in the fourth toe of the left foot.   

A January 2009 treatment note indicates that the left foot pain experienced by the Veteran since September 2008 was attributed to gout.

In January 2009, the Veteran underwent a VA examination of his left foot.  The examining physician consulted with the VA podiatry staff and found no evidence of carelessness, lack of proper skill, error of judgment, or other professional negligence on the part of the VA staff and podiatry residents at the VAMC Baltimore.  The podiatry staff member assured the examining physician that, given the placement of the retained k-wire, its presence or absence is unlikely to make a difference in the Veteran's on-going pain symptoms.  The staff member also indicated that the k-wire had been retained for 5 to 6 years and should not be an issue.  It was also noted that the k-wire had apparently not moved in relation to the bony or soft tissue structures surrounding it.  The podiatry staff member who saw the Veteran as a patient found the Veteran's statements regarding the nature of his left foot symptoms and the degree of relief provided by the prescribed analgesics and anti-emetics to be somewhat inconsistent.  

A January 2009 treatment note reflects that the Veteran wished to have elective surgery to remove the k-wire in the left fourth toe, but was removed from the surgery waitlist because of heart problems. 

In December 2011, the Board remanded the claim to afford the Veteran an additional VA medical examination and obtain an additional medical opinion.  Specifically, the Board requested that a medical examiner determine whether the Veteran experiences any pain and/or functional loss due to the February 2003 surgery and the retained k-wire in the fourth toe.  The examiner was also requested to provide a medical assessment of whether or not the treatment notes reflect that the requisite degree of care was exercised by the VA health professionals involved in the aftercare of the Veteran's 2003 left foot surgery.  

In February 2012, the Veteran underwent this additional VA examination.  After a review of the claims file and physical examination of the Veteran, the VA examiner, a Registered Nurse who works in Quality Management, diagnosed the Veteran with retained k-wire in the fourth left toe, and concluded that the Veteran did not experience pain nor did he exhibit functional loss due to the February 2003 surgery.  The examiner explained that during the gait analysis part of the physical examination, the Veteran experienced only tenderness of the left fourth toe and he was able to maintain his balance without using a cane.  The examiner also concluded that the requisite degree of care was exercised by the VA health professionals involved in the aftercare (including k-wire removal) of the Veteran's 2003 left foot surgery.  Specifically, the examiner based this conclusion on three factors.   First, the examiner explained that medical literature documents that k-wires do break despite the best efforts of the surgeon or physician.  Second, review of the claims file shows that the Veteran admitted to bumping his left foot with the k-wires in the left fourth toe on several occasion when walking in the snow.  The examiner also noted that the k-wire remained in the left fourth toe because the Veteran tested positive for polysubstance abuse, which prevented him from having the elective surgery to remove the k-wire; the Veteran was sent to pain management but failed to follow the health care providers' treatment plan; and "[t]he Veteran himself cancelled the surgery to have the k-wire removed from his left [fourth] toe." 

However, the third rationale provided by the examiner is inadequate.  The Veteran did not choose to cancel the surgery, but was removed from the surgery waitlist due to heart problems.  See the VA outpatient treatment records dated January 2009.   The fact that surgery was not conducted cannot therefore be construed as indicating that the Veteran does not have a continuing disorder. 

The Board then remanded the claim in March 2013 to obtain further clarification.  

Thereafter, a VA physician in July 2013 reviewed the relevant evidence and provided an opinion.  The physician indicated that the Veteran has subjective pain in his left foot and determined that there is little objective evidence to support the finding that the Veteran has any functional loss and/disability due to the surgery.  Additionally, the July 2013 VA physician had an opportunity to discuss this case with a VA Chief of Podiatry.  The July 2013 VA physician and the Chief of Podiatry agreed that the requisite degree of care was exercised by the VA health professionals involved in the aftercare of the Veteran's 2003 left foot surgery.  The Chief reviewed the Veteran's x-rays, noting that the Veteran's retained k-wire is almost entirely within the bone, and should not cause any significant medical problems for the Veteran.  The Chief recommended against surgery to remove the K-wire, noting that the retained wire should not cause any significant medical problems for the Veteran.  

The preponderance of the evidence is against the Veteran's claim.  The July 2013 VA physician determined that the Veteran's objective residuals from the February 2003 left foot surgery are minimal, noting that the fusion of the Veteran's phalanges are as expected for hammer toes.  The physician also observed that the Veteran has other causes of foot pain such as bilateral first MTP joint degenerative disease and changes consistent with gout.  Nonetheless, the Board agrees with the 2013 VA physician in that pain is purely subjective, and for this very reason, the Veteran, as a layperson, is competent to report pain in his left foot following the surgery in question, and there is no reason to question the credibility of his reports of pain.  

However, even considering this additional left foot pain, the Veteran's claim fails because the evidence does not show carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery or during aftercare. 

Although the Veteran himself alleges fault on the part of VA, his statements are only competent to the extent that they are based on his layman's perceptions and do not require specialized education, training, or experience.  He is competent to report left foot pain subsequent to the February 2003 surgery, but he is not qualified to render a medical opinion regarding a medical matter such as proper standard of medical care.  His lay opinions of record as to VA fault are not competent and may be afforded no evidentiary weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).

As to the question of fault, the July 2013 VA physician and the Chief of Podiatry agreed that there was no evidence of negligence and that the VA health professionals exercised the requisite degree of case involved in the Veteran's February 2003 foot surgery and its aftercare.  The Board finds the July 2013 VA opinion to be highly probative as it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner conducted a thorough review of the relevant evidence, included a synopsis of the Veteran's history with respect to his left foot surgery, and provided supporting rationale.  The record contains no medical opinion to the contrary.   

The evidence of record also addresses the retained k-wire being a reasonably foreseeable event.  As discussed with the 2013 VA physician, the Chief of Podiatry indicated that the breakage of these wires are known to occur and do not reflect on the care exercised by the surgical staff, and that the great majority of breakages almost always occur when the patient has been walking against orders.  It was also noted that the Veteran in this case admitted to walking more than recommended, and falling a couple of times.     

Finally, a lack of informed consent has not been argued by the Veteran and is otherwise not at issue.

In summary, the competent medical evidence reflects that the Veteran's additional disability did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel or as the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent healthcare provider.  For the reasons and bases stated above, the Veteran's 38 U.S.C.A. § 1151 claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for disability resulting from a February 2003 left foot surgery performed at a VAMC is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


